DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 4/1/2021 is acknowledged. Group I now includes claims 17 and 19-24 as presented.
Claims 25-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the removable portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 2 depends, recites “one or more” removable portions and it is unclear to which one “the removable portion” is referring.
Claim 3 recites wherein the one or more removable portions are separated by respective connectors, said connectors allowing sealing and removal of respective portions. Claim 1, from which claim 3 depends, recites “one or more” portions, thereby encompassing a device comprising only a single portion; however, the language claim 3 indicates that there must be a plurality of portions, each having a respective connector associated therewith. Therefore, it is unclear whether claim 3 encompasses a device comprising only one portion, multiple portions, or both. 
Claim 5 recites wherein the one or more removable portions are connected in parallel. Claim 1, from which claim 5 depends, recites “one or more” portions, thereby encompassing a device comprising only a single portion; however, the language of claim 5 indicates that there must be a plurality of portions, because a single portion could not be connected in parallel. Therefore, it is unclear whether claim 5 encompasses a device comprising only one portion, multiple portions, or both. 
Claim 6 recites wherein the one or more removable portions are connected in series. Claim 1, from which claim 6 depends, recites “one or more” portions, thereby encompassing a device comprising only a single portion; however, the language of claim 6 indicates that there must be a plurality of portions, because a single portion could not be connected in series. Therefore, it is unclear whether claim 6 encompasses a device comprising only one portion, multiple portions, or both. 


Claim 12 is rejected for the same reason as claim 11.
Claim 14 recites wherein removal of the lid from a vial unseals “the removable portion” disposed therein. There is insufficient antecedent basis for this limitation in the claim. Claim 10, from which claim 14 ultimately depends, recites “wherein portions removed from the consumable container are disposed within respective vials”. It is unclear whether these portions are the same as the one or more “sealable, removable” portions of claim 1. Therefore, there is insufficient antecedent basis for a removable portion disposed within a vial.
Claim 16 recites wherein the one or more removable portions form an array. Claim 1, from which claim 16 depends, recites “one or more” portions, thereby encompassing a device comprising only a single portion; however, the language of claim 16 indicates that there must be a plurality of portions, because a single portion cannot form an array alone. Therefore, it is unclear whether claim 16 encompasses a device comprising only one portion, multiple portions, or both. 
Claim 17 recites the limitation "the sealable portions".  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 17 depends, recites “one or more” removable portions rather than a plurality of portions.
Claim 21 recites the limitations of “the input end of the same region” and “the output end”. There is insufficient antecedent basis for this limitation in the claim. Claim 20, from which claim 21 depends, encompasses a plurality of sample regions, input ends and output ends and it is unclear to which one “the sample region”, “the input end” and “the output end” is referring.

Dependent claims are rejected for the same reason as the base claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 16-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schick (US Patent Application Publication 2003/0230521).
Regarding claim 1, Schick discloses a consumable container for filling with a fluid in a bioprocessing process (para. 25-27) (Fig. 1, sheet 1 of 3), comprising:
a plurality of sealable, removable portions (para. 27), such that one or more samples of the fluid may be taken by sealing and removing one or more of the portions (para. 25-27, 37-38). 
Regarding claim 2, the limitation of the one or more sealable, removable portions being sealed by application of heat to an area between the removable portion and the remainder of the consumable container is a recitation of intended use of the device. Schick discloses wherein the removable portion comprises plastic tubing (para. 7) which would be fully capable of being heat sealed at an area between a removable portion and the remainder of the consumable container. Therefore, Schick meets the claim limitation.
Regarding claim 3, Schick discloses wherein the sealable, removable portions are separated from the remainder of the consumable container by respective physical, aseptic connectors (para. 27), said connectors allowing sealing and removal of respective associated portions (para. 27).

Regarding claim 5, Schick discloses wherein the removable portions are connected to a common transverse part in parallel (Fig. 1). 
Regarding claim 16, Schick discloses wherein the sealable, removable portions form an array (Fig. 1).
Regarding claim 17, Schick discloses wherein at least one of the sealable portions comprises a quality assurance (QA) bag such that in operation, a sample of the bioprocessing fluid is directed to the QA bag for analysis (para. 27-29). Therefore, the QA bag reads on an analytics region, as it is a region wherein a sample is directed for analysis.
Regarding claim 19, Schick discloses the analytics region (QA bag), as set forth above, and further discloses wherein the analytics region contains culture media (reads on reagents) (para. 26-29).
Regarding claim 20, Schick discloses wherein the sealable portions respectively comprise a sample region (interior of bag) having an input end for receiving fluid and an output end (para. 27-29) (Fig. 1), the sample region being connected to the analytics region (para. 27-29).
Regarding claim 21, Schick discloses wherein the input end of the sample region is configured to receive fluid from a main portion of the consumable container and the output end to return fluid to the main portion (para. 27-29).

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shvets et al. (US Patent Application Publication 2013/0203106).
Regarding claim 1, Shvets et al. discloses a consumable container for filling with a fluid in a bioprocessing process (para. 88) (Figs. 1-2, sheets 1-2 of 6), comprising:
a plurality of portions such that one or more samples of the fluid may be taken (para. 88-89).

Regarding claim 6, Shvets et al. discloses wherein the removable portions are connected in series (e.g., a first portion comprising tubing 11 is connected in series with a second portion comprising tubing 9, see Figs. 1-2). 

Claims 1-5, 10-13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ali (US Patent Application Publication 2017/0362556).
Regarding claim 1, Ali discloses a consumable container for filling with a fluid in a bioprocessing process (para. 44-47) (Fig. 1, sheet 1 of 3), comprising:
a plurality of sealable, removable portions (para. 44-47), such that one or more samples of the fluid may be taken by sealing and removing one or more of the portions (para. 44-47).
Regarding claim 2, Ali discloses wherein the sealable, removable portions are sealed by application of heat to an area between the removable portion and the remainder of the consumable container (para. 44-47). 
Regarding claim 3, Ali discloses wherein the sealable, removable portions are separated from the remainder of the consumable container by respective physical, aseptic connects, said connectors allowing sealing and removal of respective associated portions (para. 14-18, 44-47).

Regarding claim 5, Ali discloses wherein the removable portions are connected to a common transverse part in parallel (para. 44-47) (Fig. 1). 
Regarding claim 10, Ali discloses wherein portions removed from the consumable container are disposed within respective vials (9) (para. 9, 44-47) (Fig. 1).
Regarding claim 11, Ali discloses wherein the sealable, removable portions are attached to respective vials prior to removal (para. 44-47) (Fig. 1).
Regarding claim 12, Ali discloses wherein the removable portions of the consumable container are disposed within respective vials prior to the portions being removed (para. 44-47) (Fig. 1).
Regarding claim 13, Ali discloses wherein the vials have respective lids (para. 49) (Figs. 1, 3).
Regarding claim 15, the recitation of the vials being transportable within a pneumatic tube system is a recitation of intended use of the claimed device. The vials (9) disclosed by Ali are fully capable of being transported within a pneumatic tube system, e.g. any pneumatic system dimensioned to accept tubes of the type disclosed by Ali. Therefore, Ali meets the claim limitation.
Regarding claim 16, Ali discloses wherein the plurality of sealable, removable portions form an array (Fig. 1).
Regarding claim 17, Ali discloses wherein at least one of the sealable portions comprises a cell viability stain (reads on an analytics region).
Regarding claim 19, Ali discloses the cell viability stain (reads on an analytics region containing reagents). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schick (US Patent Application Publication 2003/0230521) in view of Kjar (US Patent Application Publication 2014/0076454).
Regarding claim 7, Schick discloses wherein the consumable container comprises a bag for holding a bioprocessing fluid (para. 8, 25-27).
Schick is silent as to the consumable container comprising a biocompatible material.
Kjar discloses a bag (18) configured to hold a bioprocessing fluid (para. 21, 35, 39), wherein the bag is constructed from polyethylene sheets (a biocompatible material) (para. 35).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the bag disclosed by Schick to be formed from a biocompatible material, as disclosed by Kjar, in order to arrive at a bag suitable for holding a bioprocessing fluid therein.
Regarding claim 8, Schick discloses wherein the consumable container comprises a bag for holding a bioprocessing fluid (para. 8, 25-27).
Schick is silent as to the consumable container comprising at least one of: ethylene-vinyl acetate (EVA), polyvinyl chloride (PVC), or polyethylene (PE).
Kjar discloses a bag (18) configured to hold a bioprocessing fluid (para. 21, 35, 39), wherein the bag is constructed from polyethylene sheets (para. 35).

Regarding claim 9, Schick discloses wherein the consumable container comprises a bag for holding a bioprocessing fluid (para. 8, 25-27).
Schick is silent as to the consumable container comprising at least one of: ethylene-vinyl acetate (EVA), polyvinyl chloride (PVC), or polyethylene (PE).
Kjar discloses a bag (18) configured to hold a bioprocessing fluid (para. 21, 35, 39), wherein the bag is comprises a laminated polymer construction (para. 35).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the bag disclosed by Schick to comprise a laminated polymer construction, as disclosed by Kjar, as the skilled artisan would have been motivated to select a bag construction recognized in the art to be suitable for holding bioprocessing fluids.

Allowable Subject Matter
Claims 14 and 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799